Citation Nr: 0312182	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from November 
1963 to October 1966, including ten months in Vietnam.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The RO has returned to the Board the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) following additional development 
action taken pursuant to the most recent remand by the Board 
in January 1998.

The appellant also appears to be raising the issue of 
entitlement to service connection for a skin condition.  The 
Board notes that entitlement to service connection for tinea 
cruris and seborrheic dermatitis, to include as a result of 
herbicide exposure, was denied in a rating decision issued in 
August 1997.  The matter is referred to the RO for 
appropriate action.


REMAND

In October 2002, the RO granted service connection for otitis 
externa and calluses of both feet and assigned an initial 
noncompensable evaluation for each disability.  The RO also 
denied the assignment of a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  
Notice of these RO actions was sent to the appellant on 
October 8, 2002.

On November 23, 2002, the appellant submitted a written 
statement on a VA Form 21-4138 in which he indicated that he 
was entitled to compensation for his feet and his ears based 
because these disabilities adversely affected his employment.  
In the February 2003 informal hearing presentation, the 
appellant's representative contended that said statements 
constituted a Notice of Disagreement (NOD) with the October 
2001 RO rating actions.  The Board agrees.  It appears that 
the RO has not acted upon that NOD.


The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely NOD with an adverse decision and the RO did not 
subsequently issue an SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
case must be remanded to the RO for the issuance of an SOC 
that addresses the issues of entitlement to an initial 
compensable evaluation for the foot and otitis externa 
disabilities and to compensation under 38 C.F.R. § 3.324.  

In addition, because the RO has not yet documented its 
consideration of whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), it would be potentially prejudicial to the 
appellant if the Board were to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Board finds that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the October 2002 SSOC references an 
older version of 38 C.F.R. § 3.304(f).  As published in 1993, 
38 C.F.R. § 3.304(f) provided, in pertinent part, that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in- service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

As revised in 1999, 38 C.F.R. § 3.304(f) provided in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

38 C.F.R. § 3.304(f) was revised again in March 2002.  The 
amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330- 10332 
(March 7, 2002), effective on the date of publication, 
concerned the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  The Board notes that the 
March 2002 revisions to 38 C.F.R. § 3.304(f) were recently 
found to be valid.  See National Organization of Veterans 
Advocates, Inc., v. Secretary of Veterans Affairs, No. 02-
7346, U.S. App. LEXIS 9208 (Fed. Cir. May 14, 2003).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record does not contain any indication 
whether the RO decided the question of whether or not the 
appellant engaged in combat.  Nor is there any indication 
that the RO considered the holdings of the Court in Cohen or 
Pentecost, supra.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should determine whether the 
veteran is a veteran of combat and if 
there are any verified non-combat 
stressors.  

3.  If the veteran is a veteran of combat 
or if there are any verified non-combat 
stressors, the RO should list the 
verified stressors, if any, and arrange 
for a VA psychiatric examination of the 
appellant to determine the nature and 
extent of any psychiatric disorder 
present, and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
verified inservice stressor(s).  The 
entire claims file must be reviewed by 
the VA psychiatrist in conjunction with 
the examination.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD. 
If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressor(s)" that caused the disorder, 
and the evidence relied upon to establish 
the existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should also 
reflect the examiner's review of 
pertinent material in the claims file.


If the examiner lists a psychiatric 
diagnosis other than PTSD, the examiner 
should indicate whether or not each 
diagnosed condition is as likely as not 
attributable to any disease, injury or 
incident suffered during the veteran's 
active military service.  If these 
matters cannot be medically determined 
without resort to mere conjecture, the 
examiner should so indicate.

4.  Thereafter, the RO should 
readjudicate the appellant's PTSD service 
connection claim.  That readjudication 
should also reflect application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. § 3.304 and 
relevant Court cases.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should issue an SOC that 
addresses the appellant's claims of 
entitlement to compensable initial 
ratings for his service-connected foot 
and ear disabilities, as well as 
entitlement to benefits under 38 C.F.R. 
§ 3.324.  For the Board to have 
jurisdiction of any one of these three 
issues, an appeal must thereafter be 
perfected on a timely basis.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


